Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or teaches a card edge connector having the combination of a housing with upper and lower card slots, and upper and lower contact sets, and further having 1) a guide feature and a latching feature as recited, or 2) a contact positioner, the upper contact tails of the first upper contact array are rearward facing and the lower contact tails of the second lower contact array are forward facing, or 3) the upper high speed transmit contacts are provided at a first side of the contact positioner and the upper high speed receive contacts are provided at a second side of the contact positioner with at least one of the upper low speed sideband contacts located between the upper high speed transmit contacts and the upper high speed receive contacts, and wherein the lower high speed transmit contacts are provided at the second side of the contact positioner and the lower high speed receive contacts are provided at the first side of the contact positioner with at least one of the lower low speed sideband contacts located between the lower high speed transmit contacts and the lower high speed receive contacts; in combination with the rest of the subject matter of the respective base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833